NO. 12-09-00017-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '

IN RE: KLAAS HARM JESSE KAMSTRA,                           '    ORIGINAL PROCEEDING
RELATOR
                                                           '
                                                OPINION
                                              PER CURIAM
         On March 2, 2010, this court delivered an opinion conditionally granting, in part,
the petition for writ of mandamus filed by Klaas Harm Jesse Kamstra.             See In re
Kamstra, No. 12-09-00017-CV, 2010 WL 708857 (Tex. App.–Tyler Mar. 2, 2010, orig.
proceeding) (mem. op.). That opinion directed the respondent trial court to vacate certain
portions of its order signed on December 22, 2008. On March 16, 2010, this court
received an order from the trial court vacating the portions of its December 22, 2008
identified in our opinion and order of March 16, 2010.
         All issues attendant to this original proceeding having been disposed of, this
mandamus proceeding has now been rendered moot; therefore, the writ need not issue.
Accordingly, this original proceeding is dismissed.
Opinion delivered March 17, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)




                                                      1